Citation Nr: 1144305	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-25 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1967 to January 1968.  He served on active duty (AD) from November 1990 to June 1991 during the Persian Gulf War, with additional service in the Army Reserve National Guard.  He died in September 2006.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As support for her claim, the appellant testified at a hearing at the RO in April 2011 before a local Decision Review Officer (DRO).

Rather than immediately deciding, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


REMAND

While the Board sincerely regrets the delay in deciding this appeal, the additional development of the claim is required by law and to ensure the claim receives every possible consideration.  

The AMC first needs to send the appellant additional notice to comply with the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that for Dependency and Indemnity Compensation (DIC) benefits, including claims for cause of death, notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

A notice letter was sent to the appellant in March 2007, before considering and denying her claim in the November 2007 decision at issue.  The letter generally addressed what was required to establish entitlement to service connection for the cause of the Veteran's death, but was not responsive to her specific contention regarding the Veteran's terminal cancer being related to his military service and, in particular, to his reported exposure to environmental toxins during Desert Storm.  The letter also incorrectly states that, at the time of his death, he did not have a service-connected disability - when, in fact, service connection had been established for multiple joint pains, excluding in his right knee, which he had alleged was the result of undiagnosed illness stemming from his service in the Persian Gulf War.  The Court held in Hupp that a section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  Thus, corrective notice to the appellant should indicate that she should identify and/or submit evidence showing the terminal non-small cell lung cancer listed on the Veteran's certificate of death, due to or as a consequence of pneumonia, due to or as a consequence of sepsis, due to or as a consequence of respiratory failure, are the results of disease contracted or injury sustained during his military service or that alternatively may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).  The certificate of death list the manner of death as natural cause, and the fatal conditions reportedly had been diagnosed just months or weeks earlier.


A medical nexus opinion also would be most helpful in deciding this claim.  The appellant contends the cancer that directly caused the Veteran's death was the result of exposure to environmental toxins during Operation Desert Storm.  She further contends this cancer may have developed as a result of immunizations he received during Desert Storm.

Service treatment records (STRs) from the Veteran's earlier period of ACDUTRA indicate he was treated for pneumonia of the left lower lobe in October 1967.  The organism and cause was not specified.  There was no indication of lung cancer.  His DD Form 214 confirms he served on active duty in Operation Desert Shield/Storm during the Persian Gulf War.  STRs from this more recent service do not show findings or suggestions of lung cancer.  However, his National Guard STRs include a patient questionnaire that was completed in September 1995.  On that form he reported that, while deployed to the Gulf, he was exposed to various substances such as:  smoke from oil fires, cigarette smoke, chemical agent resistant compound paint, petrochemical substances, smoke fumes from tent heaters, diesel fuel, personal pesticides, and pyridostigmine.  He also noted that he had received immunizations against anthrax and botulism.

Private treatment records reveal that non-small cell right lung cancer was diagnosed in the spring of 2006, so, as mentioned, just only a relatively few short months (in fact just 4 months) before his death in September 2006.  Many of these records reflect that he had a lengthy history of heavy cigarette smoking, and in fact a May 2006 treatment record indicated a physician's finding that the Veteran's right hilar mass and apical pneumothorax (that was ultimately treated with chemotherapy and radiation) most likely represented carcinoma of the right lung from cigarette smoking.  However, left-sided diffuse infiltrates, not previously seen in April 2006, were noted in September 2006.  A left lower lube pneumonia/bilateral pneumonia vs. sarcoidosis was suspected.


For a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board therefore believes a medical nexus opinion is needed to fairly decide this appeal.  

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Send the appellant a corrective notice letter that complies with the Court's holdings in Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) by containing:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim, including for cause of death, based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  After giving her time to respond to this additional notice, including by identify and/or submitting any additional evidence supportive of her claim, obtain a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any of the conditions that caused or contributed substantially or materially to the Veteran's death - as reflected on his certificate of death (non-small cell lung cancer, pneumonia, sepsis, and respiratory failure) - were related to his military service, whether his earlier ACDUTRA service during 1967 and 1968 or his more recent AD service during 1990 and 1991 in the Persian Gulf War.  The examiner should also consider the Veteran's documented history of chronic smoking as a potential cause or substantial or material contributing factor.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the designated examiner for the pertinent medical and other history.

It is essential the examiner discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.

In the event the examiner cannot provide this opinion without resorting to mere speculation, then he or she must also provide some explanation as to why an opinion is not possible or feasible, such as there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted in this subject matter area, or the examiner needs the benefit of additional evidence, information or other procurable data, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then readjudicate this cause-of-death claim in light of all additional evidence.  If this claim remains denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


